 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DYRELL WAYNE JONES,                               No. 1:19-cv-00396-DAD-JDP
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   C. PFEIFFER, et al.,
                                                       (Doc. No. 20)
15                      Defendants.
16

17          Plaintiff Dyrell Wayne Jones is a state prisoner proceeding pro se and in forma pauperis

18   in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 27, 2019, the assigned magistrate judge screened plaintiff’s first amended

21   complaint and found that he had stated the following cognizable claims against defendants

22   Walinga and Pitchford: (1) Free Exercise claims, (2) claims brought under the Religious Land

23   Use and Institutionalized Persons Act (“RLUIPA”), and (3) Equal Protection claims. (Doc. No.

24   18.) The magistrate judge also found that plaintiff’s first amended complaint failed to state any

25   other cognizable claim against any other defendant. (Id. at 7.) Plaintiff was granted leave to file

26   a second amended complaint, notify the court of his willingness to proceed only on the claims

27   found to be cognizable in the screening order, or stand on his first amended complaint subject to

28   dismissal of claims and defendants. (Id. at 8–9.) On July 12, 2019, plaintiff notified the court of
                                                      1
 1   his willingness to proceed only on the claims found to be cognizable by the magistrate judge in

 2   the screening order. (Doc. No. 19.)

 3          Consequently, on August 2, 2019, the assigned magistrate judge issued findings and

 4   recommendations, recommending that this action proceed on plaintiff’s Free Exercise, RLUIPA,

 5   and Equal Protection claims against defendants Walinga and Pitchford. (Doc. No. 20.) The

 6   magistrate judge recommended that all other claims and defendants be dismissed. (Id. at 2.) The

 7   findings and recommendations were served on plaintiff and contained notice that any objections

 8   thereto were to be filed within fourteen days after service. (Id.) No objections have been filed

 9   and the time in which to do so has now passed.

10          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

11   court has conducted a de novo review of the case. Having carefully reviewed the entire file, the

12   court concludes that the findings and recommendations are supported by the record and proper

13   analysis.

14          Accordingly,

15          1. The findings and recommendations issued on August 2, 2019 (Doc. No. 20) are

16               adopted in full;

17          2. This action shall proceed on plaintiff’s Free Exercise, RLUIPA, and Equal Protection

18               claims against defendants Walinga and Pitchford;

19          3. All other claims and defendants are dismissed for failure to state cognizable claims for

20               relief; and
21          4. This action is referred back to the assigned magistrate judge for further proceedings

22               consistent with this order.

23   IT IS SO ORDERED.
24
        Dated:      January 16, 2020
25                                                        UNITED STATES DISTRICT JUDGE

26
27

28
                                                      2
